Citation Nr: 1822445	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to increased ratings for a left hand disability prior to December 17, 2012, for accrued benefits purposes.

2.  Entitlement to total disability based on individual unemployability prior to December 17, 2012, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's son, and Veteran's daughter
ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1943 to March 1946.  The Veteran earned a Purple Heart during his service during Wold War II.  He died in February 2014.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the claim.  See 38 U.S.C. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2014 and February 2018 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

Notably these claims were raised by the Board in a September 2017 decision.  The January 2017 rating decision addressed the accrued benefits claims that were thought to be the only remaining claims, those of entitlement to aid and attendance and to an earlier effective date for the grant of a traumatic brain injury.  In reviewing the case for determinations on those two accrued benefits claims, the Board discovered two additional claims from 2003 which were still on appeal, and had, essentially, been missed (as will be explained further below).  Due to the age of the appellant, length that the claims had been pending (2003), and the death of the Veteran, in the September 2017 decision the Board remanded the issues of increased left hand rating(s) and entitlement to TDIU prior to December 17, 2012.  Generally, such claims would be referred.  By remanding the claims, the Board presumed that the appellant would seek to appeal any adverse decision by the AOJ (Agency of Original Jurisdiction), and accelerated the issues returning to the Board.  As the appellant did seek any benefits available related to accrued benefits, the Board found that this abnormal use of the remand process benefitted the appellant, who is of an advanced age.

In June 2017, the appellant and her children testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  Although the hearing did not specifically touch on the issues currently on appeal, as they had not been uncovered yet, the testimony did relate to the Veteran's difficulties with his hands in conjunction with his aid and attendance claim.  A transcript of the hearing is contained in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to extraschedular TDIU prior to December 17, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from July 31, 2003 until the Veteran's death, his left thumb limitation of motion included a gap of 2 inches or greater when taking into account the functional impact of repeated use over time and flare-ups of symptoms.

2.  For the period from July 31, 2003 until the Veteran's death, the Veteran's left index finger disability manifested in limited motion with a gap of one inch or more between the fingertip and the proximal transverse crease.

3.  For the period from July 31, 2003 until the Veteran's death, the Veteran's left long finger disability manifested in limited motion with a gap of one inch or more between the fingertip and the proximal transverse crease.
4.  Separate compensable ratings for loss of motion of the left ring and little fingers are not warranted, as compensable ratings for loss of motion of these fingers are not available under the applicable rating criteria.

5.  The Veteran had two painful scars in the webbing between his fingers on his left hand.

6.  The Veteran had mild incomplete paralysis of his ulnar nerve manifesting in subjective numbness of the 4th and 5th fingers of his left hand.


CONCLUSIONS OF LAW

1.  For the period from July 31, 2003 until the Veteran's death, the criteria for a separate 20 percent rating for limitation of motion of the left thumb were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5228 (2017).

2.  For the period from July 31, 2003 until the Veteran's death, the criteria for a separate 10 percent rating for limitation of motion of the left index finger were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5229 (2017).

3.  For the period from July 31, 2003 until the Veteran's death, the criteria for a separate 10 percent rating for limitation of motion of the left long finger were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5229 (2017).

4.  For the period from July 31, 2003 until the Veteran's death, the criteria for an increased 10 percent rating for left hand scars were met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7804 (2003) and Diagnostic Codes 7804 (2017).

5.  For the period from July 31, 2003 until the Veteran's death, the criteria for a separate 10 percent rating for mild incomplete paralysis of the left ulnar nerve were met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8716 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following discharge from service, the Veteran was granted service connection for residuals of a right hand first metacarpal fracture, with a 10 percent rating, from March 22, 1946.  He was also service connected for scalp and bilateral hand scars, with noncompensable ratings, from March 22, 1946.

In July 31, 2003, the Veteran requested entitlement to service connection for posttraumatic stress disorder (PTSD) and tinnitus, as well as increased ratings for "a left hand condition" and entitlement to TDIU.  Additionally on July 31, 2003, the Veteran submitted a formal claim for TDIU.  

In February 2004, the Veteran called VA and stated that he had "not filed for tinnitus or stress condition" and that he wanted to "cancel both claims because he is in his eighties and does not want to be bothered."  He also wanted to cancel his medical appointments.  

Although the Veteran expressed his desire to cancel service connection claims for PTSD and tinnitus, the Veteran did not cancel his claims for an increased rating for his left hand condition and entitlement to TDIU.

In October and December 2012, the Veteran again filed several claims, including an increased rating for "muscles (presently receiving 10% service-connection."  Based on the claims from these dates, the Veteran was granted several separate service-connection claims and TDIU.  The effective date of these grants was December 17, 2012, the date of his claims for compensation.

However, as the Veteran had not withdrawn his July 31, 2003 claims for increased ratings for his left hand condition and TDIU, those claims have remained pending.  VA must address whether the Veteran was entitled to increased left hand rating(s) or entitlement to TDIU prior to December 17, 2012. 

Following the Board's September 2017 remand of these issues, the RO found that the additional accrued benefits for increased left hand ratings and TDIU prior to December 17, 2012 were not warranted.  See February 2018 rating decision.

The Board will review the available evidence to determine if increased accrued benefits are available.  For the combined reason that the Veteran is now deceased, and the period on appeal is from July 31, 2003 to December 17, 2012, remanding for development of additional medical evidence would be fruitless.  The Board will rely on the medical and lay evidence available in the record.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

By way of history, in November 1944, the Veteran was wounded in action when a shell hit a brick wall behind which men were seeking cover, and the wall fell and injured the Veteran, near Strasbourg, France.  He received several wounds.  An April 1945 record noted that the Veteran had a simple complete fracture of the first right metacarpal bone, a simple complete fracture of the terminal phalanx of the left 4th finger, a compound complex fracture of the terminal phalanx of the left 5th finger, a moderately-severe laceration of the dorsum of the left hand, a moderately-severe "laceration of the left ? region" (additional records indicated that he had a laceration to the webbing between his 4th and 5th fingers).  He was noted to have been unconscious for four hours, but did not have a fracture of his skull.  Evaluation noted that he had flexor ("flexure") contraction of the 4th and 5th fingers of his left hand.  Another record noted he had lacerations to the left hand and face and was taken to an aid station.  A March 1946 examination related to his discharge noted that he had a shell wound to his left hand and right thumb, with six months hospitalized. 

Prior to his July 31, 2003 claim for an increased rating, the Veteran had most recently been provided a VA examination in November 1960.  At that time he stated he was "still being bothered by both hands."  It was noted that his right thumb was fractured at the metacarpal region and he had pain on certain movements of the thumb and also when he closes his hand to make a first or tried to grip anything.  He also reported an occasional throbbing sensation in the thumb, and a clicking sound.  He also had lacerations of the 4th and 5th fingers which were "healed but [were] aggravated by damp, cold, and raining weather.  He did not report any other "particular residuals of any wounds."  At that time he was employed as a clerk in a market.  He was right handed.  As the claim on appeal is singularly for the left hand condition, the Board will not review the right hand disability other than to note that the Veteran's right hand grip was "rather poor" compared to his left.  He had a car over the left hand which was approximately 1 inch beyond the 4th metacarpal head.  The scar was depressed and extended downward over the web of the finger between the 4th and 5th fingers to the second joint.  This scar was well-healed and "not particularly adherent."  There was slight depression of the 4th metacarpal head when compared to the other metacarpal bones of the left hand.  On the outer side of the little finger the Veteran had a scar running from the second joint to the tip of the finger, which was healed.  He had numbness of the web and numbness of the two fingers of the region of his left hand.  He was noted to have symptomatic scars of the scalp and both hands.  He had fracture of the right first metacarpal with mal union and limited motion.  He had probable injury to the digital nerve of the left hand with resulting anesthesia of the 4th and 5th fingers.

On his July 31, 2003 formal claim for TDIU, the Veteran indicated that he was prevented from securing or following substantially gainful employment due to his left hand and PTSD.  He noted he worked as a manager from 1949 to 1989 with a company (illegible), and that he was last employed in 1989.  He noted he had a high school education. 

Following his July 2003 claim, the Veteran was scheduled for several VA examinations.  He reported to a November 2003 VA bones examination.  He failed to report to a December 2003 VA scars examination.

The November 2003 VA bones examination report incorrectly noted that the Veteran was seeking an increased rating for his 10 percent right hand fracture with malunion.  He was noted that after military service he retired in 1989 at age 67, "normal retirement."  The examiner noted that he was "doing bones, hands, thumbs, fingers together as it is really one aspect, the injury is in the hand."  The Veteran reported weakness of both hands, bilaterally.  Unfortunately, the examination generally focused on the Veteran's right hand.  He noted that his right hand disability to do his activities of daily living.  He was able to drive.  His palmar flexion of the left hand was to 50 degrees, dorsiflexion of the left hand was 40 degrees.  Left radial deviation was normal (20 degrees).  Left ulnar deviation was 40 degrees.  He was able to touch all fingers with his thumbs, but he was not able to touch the base of the 5th digit with his left thumb by 1 cm.  His strength, fist, and pinch were all 4 out of 5.  He had decreased sensation to light touch at the 4th digit dorsal aspect.  He was able to write his name, twist paper, and push and pull against resistance.  At the time of the examination, he was taking no medications or using any devices.  The examiner noted that his hand disabilities would not preclude sedentary employment. 

A July 2012 private surgical report noted that the Veteran had severe cervical myelopathy.  He had a "history of worsening difficulty using his hands, ambulating, and falls" such that he became bedridden.  

University Orthopedic records from November 2012 the Veteran had cervical decompression done in July 2012 with significant improvement in the function of his upper extremities.  A July 2012 record noted the Veteran's complaints of difficulty using his hands.  He had 4/5 strength in his upper extremities.  Also in July 2012, the Veteran complained of subjective numbness in the palmar surface of both hands, including all 5 fingers.  

In October 2012, the Veteran's daughter provided a statement on his behalf.  She noted that he was 88 years old and that he was suffering exacerbations of his injures in service due to his hands not being set properly.  She noted that he had tried in the past to have re0evaluations on his hands, which had bothered him all of his life.  His left hand was worse than his right.  During a VA evaluation, his hands were "manipulated by the VA physician [which] caused excruciating pain which lasted for weeks and he never went back."  She noted that for most of her life, the appellant, herself (daughter), and three brothers had witnessed the Veteran's complaints related to his neck and hands.  She argued that the Veteran had been told by other VA physicians that his hands had been improperly set when he was in the hospital in Germany in service.  She argued that the 10 percent combined rating he had was "quite low for the neck and hand pain he has suffered with for most of his life."  She stated that he was currently undergoing extensive physical therapy for his hands, legs, and neck.  

An additional claim form was provided on December 17, 2012, and sought increased ratings for "muscles" as well as service connection for a traumatic brain injury (TBI), tinnitus, hearing loss, a neck condition, and a back condition.

A January 2013 TBI examination included the history of the Veteran's 1945 injury to his head and hands.  He was noted to have been treated conservatively in service, mostly for hand injuries, before he was returned to work.  It was noted that in July 2012 the Veteran had surgery for spinal stenosis, and was still in a nursing home.  During a January 2013 back examination, it was noted that the Veteran had chronic back and hand pain since his in-service injury.  At the time of the examination the Veteran was in a wheelchair.  

Also in January 2013, the Veteran was afforded a hand examination.  He was noted to have undergone a laminectomy at C3-5.  He was noted to have suffered hand arthritis for more than 20 years.  The examiner noted that the Veteran was service connected for his right hand, but not his left, although both were injured in France in World War II.  He reported daily flare-ups of pain in his hands.  The Veteran was noted to have limitation of motion or evidence of painful motion for each of his five fingers of his left hand.  He had a gap of 1 to 2 inches between the thumb pad and the fingers of his left hand.  He also had objective pain beginning at a gap of 1 to 2 inches of his left hand.  He additionally had a gap of 1 inch or more between all of his fingers of his left hand and the transverse crease of the palm.  He also had painful motion beginning at a gap of less than 1 inch.  Repetitive range of motion testing could not be completed due to the Veteran's pain and fatigue.  The examiner marked that the Veteran had additional limitation in range of motion of his fingers and thumb following repetitive use.  He was noted to have less movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), and pain on motion of all fingers of his left hand.  Lastly, the examiner indicated that the Veteran had atrophy of disuse of all fingers of his left hand.  His left hand grip was 2/5 (active movement with gravity eliminated).  He did not have ankylosis of the thumb or fingers.  The examiner selected that the Veteran's hand function impairment was not so severe so as to be equally well served by amputation with prosthesis.  X-rays were noted to show advanced degenerative changes, particularly in the wrists.  The examiner noted that the Veteran had no dexterity and poor strength in his hands.  

In January 2013, the Veteran was additionally afforded a VA scars examination.  The Veteran reported two painful scars associated with sutures that caused his skin between his finger webs to be too taut.  None of the scars were unstable.  He had a scar of the web between the 3rd and 4th fingers, and of the web between the 4th and 5th fingers.  Another scar was non-linear and on the dorsal aspect of his left hand, it was hypopigmented.  The linear scars were 4 cm and 3 cm in length, respectively.  The non-linear scar was 3 x 0.5 cm.  The approximate total area was 1.5 cm2.

A May 2013 rating decision granted several issues.  The Veteran was granted service connection for bilateral hearing loss, a lumbar spine disability, a cervical spine disability, tinnitus, and TBI.  Additionally, several separate ratings were provided for the Veteran's hands, and TDIU was granted effective December 17, 2012.  Regarding his left hand, effective December 17, 2012, the rating decision provided separate ratings for: degenerative joint disease (DJD) with limitation of motion of the left ring finger (noncompensable), DJD with limitation of motion of the left little finger (noncompensable), DJD with limitation of motion of the thumb (10 percent), DJD with limitation of motion of the long finger (10 percent), and DJD with limitation of motion of the index finger (10 percent).  Evaluation of his left hand and right thumb scars were continued noncompensably rated, and his nonlinear left hand scar was also continued noncompensably rated.  However, the RO granted service connection for two painful hand scars, with a 10 percent rating, effective December 17, 2012.  The rating decision code sheet listed the Veteran's various DJD conditions as static disabilities.   Due to the various grants of service connection and separate ratings, the Veteran's combined rating increased from 10 percent to 90 percent, effective December 17, 2012.

A June 2013 Aid and Attendance claim form included that the Veteran had a number of health conditions, including atrial fibrillation, renal failure, congestive heart failure, and diabetes mellitus.  He was confined to a wheelchair.  The Veteran needed help bathing and tending to hygiene needs, but he was able to feed himself.  The Veteran's left hand disabilities were not specifically mentioned by the physician regarding his need for aid and attendance.

VA treatment records were added to the claims file following the Board's 2017 remand.  There were no records of treatment between his 2003 VA examination and November 2012 when he sought treatment.  The November 2012 record noted that he was last seen in orthopedics in 2003 and that the next appointment available was in March 2013. 

As noted above, the Veteran passed away in February 2014.  The appellant submitted his obituary, which included that worked for Almac Supermarkets for almost 40 years before retiring as a produce manager in 1990.

In April 2016, the appellant's daughter submitted a statement that the Veteran's hands were painful throughout his entire life and that he was never properly compensated for his head injury.  She argued that the Veteran had been entitled to a greater rating for his injuries from 1946 to 2012 (when he was granted TDIU).

During the June 2017 Board hearing, the appellant and her children testified that the Veteran had trouble using his hands "later in life" but that even when the Veteran was still working his daughter would complete inventories for him due to his difficulty holding a pen.  The appellant testified that the Veteran had a lifelong struggle using his hands.  He could not do any yard work, and the appellant had to mow the lawn because the Veteran could not hold down the handle bar on the hand lawnmower due to a lack of strength in his hands.  She noted that in his "final years" his hands had worsened such that he "couldn't do anything."  They testified that he was only able to feed himself with a special utensil that had a piece of foam around it.  It sounded as though the Veteran could not close his hand enough to hold the typical diameter of a utensil, and the foam made the utensil thick enough for him to grasp.  The appellant's daughter noted that the "clawing of his hands" came later in life, but that he had always had hand pain.  Two years before his death, the Veteran had neck surgery, which alleviated some of the clawing and allowed him to be able to sign his name.  

A February 2018 rating decision denied entitlement to increased rating(s) for his left hand based on the July 31, 2003 claim that had been "lost."  The RO argued that there was a lack of evidence to support an increased left hand rating at that time due to the Veteran's failure to report to a 2004 scar examination, and the lack of treatment records between 2003 and his 2012/3 examinations.  Resolving reasonable doubt in the Veteran's/appellant's favor, the Board finds that the medical and lay evidence is sufficient to grant increased and separate ratings for the Veteran's left hand.

Prior to December 17, 2012, the Veteran's left hand disability was noncompensably rated as superficial scars of the left hand, effective March 22, 1946.

Limitation of Motion

The 2003 and 2012 examinations both showed that the Veteran did not have ankylosis of his hands or fingers.  It was also found that his disabilities were not equivalent of amputation with prosthesis.  The Veteran was noted to have arthritis of his hands.  

Diagnostic Code 5010 is the code for traumatic arthritis, which rates under DC 5003, the code for degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Notably, the fingers would be considered a group of minor joints.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The Board notes that the 2003 and 2012 examinations did not provide significant details related to any flare-ups or additional disability or functional loss the Veteran may experience with repeated use over time.  Here, VA is limited in its ability to remedy the inadequacies of these examinations related to functional loss criteria as the Veteran died in 2014.  The Board must provide evaluations based on the available medical and lay evidence. 

There are numerous diagnostic codes pertaining to ankylosis or limitation of motion of the fingers and hand.  DCs 5216 to 5219 provide ratings for unfavorable ankylosis of multiple digits.  DCs 5220 to 5223 provide ratings for favorable ankylosis of multiple digits.  DCs 5224 to 5227 provide ratings for ankylosis of individual digits.  DCs 5228 to 5230 provide ratings for limitation of motion of individual digits.

The preamble to these diagnostic codes provides the following: (1) For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position. For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. 

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation. 

In all of the forearm and wrist injuries, multiple impaired finger movements due to tendon tie-up, or muscle or nerve injuries, are to be separately rated and combined not to exceed the rating for loss of use of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.

Limitation of motion of the thumb is rated under DC 5228.  38 C.F.R. § 4.71a.  A 10 percent evaluation is assigned when there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is assigned when there is a gap of more than two inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  Id. 

Limitation of motion in the index or long finger is rated under Diagnostic Code 5229.  38 C.F.R. § 4.71a.  A 10 percent evaluation is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A gap of less than one inch is noncompensable.  Id. 

Limitation of motion in the ring finger or little finger is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

The limited 2003 VA examination showed that the Veteran was able to touch all fingers with his thumb, except that he could not touch his 5th digit with his left thumb by 1 cm.  Under 5228, this would result in a noncompensable evaluation, as the gap between the thumb and the little finger was less than one inch.  The Veteran's left wrist was not service-connected, so limitation of motion findings related to his left wrist cannot provide separate ratings in this instance.

At some point between the November 2003 and January 2013 examination, the Veteran's limitation of motion of his left hand worsened.  By January 2013, the Veteran had a gap of 1 to 2 inches between his thumb and the fingers of his left hand.  Under DC 5228, a gap of 1 to 2 inches warrants a 10 percent rating for the minor (here, left) thumb.  He also had a gap of 1 inch or more between all of his fingers of his left hand and the transverse crease of his palm.  Under DC 5229, a gap of 1 inch or greater warrants a 10 percent rating for both his left index and left middle fingers.  There is no compensable rating for the little finger's loss of motion.  

During the 2013 examination, the Veteran reported daily flare-ups of pain, and the Veteran was unable to complete repetitive range of motion testing due to pain and fatigue of his hands.  The examination report does not include the full functional impact of flare-ups and repeated use on any potential increase in loss of motion.  However, the examiner noted that the Veteran had "no dexterity and poor strength in his hands."  The 2003 examination was inadequate in addressing any flare-ups of symptoms, and incorrectly focused on the Veteran's right hand despite his claim being for an increased rating for his left hand.  

The 2003 examination included that the Veteran could touch his left thumb to his 3 longer fingers, and only had a 1 cm gap to his little finger.  However, the only repetitive testing completed was related to the strength of the wrist.  Additionally, lay statements from the Veteran and his relatives indicated that he had continued pain and weakness in his hands throughout his life.  Given the above, the Board will rely on the 2013 examination to provide the range of motion details of the Veteran's left hand both prior to and after 2012.

Although the 2018 rating decision addressed the Veteran's increased left hand claim for the period prior to December 17, 2012 as requested by the Board in 2017.  Really, the Veteran's 2003 increased rating claim for his left hand continued beyond December 17, 2012 for any disability where he did not receive a total rating.  

Based on the 2013 examination, where the examiner noted that the Veteran was unable to complete repetitive range of motion of his fingers due to pain, fatigability, and incoordination, and the Veteran's statements of daily flare-ups of pain in his hands, the Board finds that the highest ratings available for the Veteran's left fingers are warrants for the entire time on appeal.  As such, entitlement to a 10 percent rating for left index finger, a 10 percent rating for left long finger, and a 20 percent rating for left thumb are warranted from July 31, 2003 to until the Veteran's death.  

Under the Amputation Rule, the total combined rating for any extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  Under DCs 5125 (loss of use of hand), and 5126 (amputation of five digits of one hand), a 60 percent rating is provided for the minor (here, left) hand/fingers.  

The combined rating of the Veteran's left fingers regarding his limitations of motion would be 40 percent.

Scars

The rating criteria for skin disorders were revised during the pendency of this appeal, effective October 23, 2008.  However, the October 2008 revisions apply only to claims filed on or after that date.  See 73 Fed. Reg. 54708 (Sep. 23, 2008). 

Where the law or regulation changes after a claim has been filed or reopened, the effective date for any increase based upon the revised regulations cannot be earlier than the effective date of the revised criteria.  See 38 U.S.C. § 5110 (g); VAOGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Notably, under the criteria both before and after the October 2008 change, the area of the Veteran's left hand scars did not meet any compensable ratings.  The Veteran's scars were not noted to result in limitation of motion, and the Veteran is currently provided the highest ratings available for limitation of motion of each finger of the left hand. 

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118 (2003).  

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Id.   

Under the criteria in effect prior to October 23, 2008, the Veteran's two painful left hand scars warranted a 10 percent rating.  The Board notes that the Veteran failed to report to the 2004 scar examination, but the Veteran's description of his scar pain in 2013 was that his 1945 sutures were too tight, and the skin webbing between his fingers was taut and painful.  Given the age of the scars and the lay statements available before and after the 2003 claim, the Board will resolve reasonable doubt that the Veteran's left hand scars were painful throughout the course of his disability (from 1945 until his death).  

Due to the fact that the 2003 claim was "lost" by VA, the Veteran did not receive information on, or have representation which would have addressed, that he was able to request review under the 2008 regulations.  

Under the criteria in effect from October 23, 2008, DC 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  As such, under the criteria in effect both before and after October 23, 2008, the Veteran's two painful left hand scars warranted a 10 percent rating.

The Board will resolve reasonable doubt in the Veteran's/appellant's favor, and finds that his two painful left hand scars warranted a 10 percent rating effective July 31, 2003.

This additional 10 percent rating for scars of the left hand does not change the combined rating for the left hand when considering the scars and limitation of motion ratings, which would remain at 40 percent.

Neurological

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Here, the Veteran's left hand disabilities are currently rating for painful scars in the webbing between fingers, and limitation of motion of all five fingers of his left hand.  However, the Veteran had the additional symptom of anesthesia or paraesthesia of his 4th and 5th fingers of his left hand, and subjective "numbness" of the palm of his left hand.  

A July 1946 orthopedic examination included the Veteran's statement of numbness of the extensor surface of the 4th and 5th fingers of his left hand.  

The November 1960 examination included that the Veteran had "numbness of the two fingers at this particular region" (referring to the 4th and 5th fingers of the left hand).  The examiner diagnosed "scars of the fourth and fifth fingers of the left hand with probably injury to the digital nerve with the resulting anesthesia of the fourth and fifth fingers."

Private treatment records from July 2012 showed that the Veteran continued to have subjective complaints of numbness of the palms of his hands after his cervical decompression surgery.  However, his motor sensation was intact to light touch on evaluation.  A November 2012 evaluation noted that objectively the Veteran's sensation was intact and symmetrical. 

The "digital nerve" is not contained in the ratings for peripheral nerves; however, the description of the ulnar nerve most nearly approximates the Veteran's 4th and 5th finger symptoms.  Diagnostic Code 8716, addresses neuralgia of the ulnar nerve.  Paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened warrants a 50 percent rating for the minor hand (here, left).  A 30 percent rating is warranted for severe incomplete paralysis of the ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve.  And a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve.  

Under Diseases of the Peripheral Nerves, when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  

Although the 2013 examination noted that the Veteran had 2/5 muscle strength in his left hand grip, he was also noted to have atrophy of disuse of his fingers which is associated with the limitation of motion ratings he has been provided in this decision.  Regarding his nerve damage, the records beginning in 1946 indicated that the Veteran had sensory numbness of his 4th and 5th fingers.  Unfortunately, a full evaluation of any nerve damage was not undertaken prior to the Veteran's death.  Based on the available records, which included 2012 private records of subjective numbness, with objective motor sensation intact, the Board finds that the Veteran's incomplete paralysis of the ulnar nerve was mild.  

A separate 10 percent evaluation for mild incomplete paralysis of the ulnar nerve, with subjective anesthesia of the 4th and 5th fingers of the left hand, is warranted for the entire period on appeal (from July 31, 2003).

Based on the combined rating table, the Veteran's limitation of motion ratings (20, 10, and 10), scar rating (10), and nerve rating (10) would warrant a combined rating of 50 percent for his left hand.  This is below the 60 percent rating for loss of use/amputation of the left hand or amputation of all five fingers of the left hand.  As such, the ratings are not limited by the Amputation Rule.


ORDER

From July 31, 2003 until the Veteran's death, a separate 20 percent rating for limitation of motion of the left thumb is granted.

From July 31, 2003 until the Veteran's death, a separate 10 percent rating for limitation of motion of the left index finger is granted.

From July 31, 2003 until the Veteran's death, a separate 10 percent rating for limitation of motion of the left long finger is granted.

From July 31, 2003 until the Veteran's death, an increased 10 percent rating for left hand scars is granted.

From July 31, 2003 until the Veteran's death, a separate 10 percent rating for mild incomplete paralysis of the ulnar nerve is granted.



REMAND

Additionally on July 31, 2003, the Veteran filed a claim of entitlement to TDIU.  He noted that he was last employed in 1989, and that his left hand and PTSD resulted in his inability to maintain employment.

The Veteran was granted entitlement to TDIU effective December 17, 2012.  As of December 17, 2012, the Veteran met the schedular criteria for entitlement to TDIU.

With this decision, the Board has provided increased ratings related to the Veteran's left hand.  However, even with these increased ratings, the Veteran's combined rating for his disabilities prior to December 17, 2012 (which include compensable ratings associated with his left and right hand disabilities, only) is 50 percent.  As such, prior to December 17, 2012, the Veteran does not meet the schedular criteria for entitlement to TDIU.

The Board does not have jurisdiction to grant TDIU in the first instance, and a remand is necessary for the claim to be referred to the Director, Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU for the period prior to December 17, 2012.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

2.  If an extraschedular TDIU is not granted, provide the Veteran with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


